Citation Nr: 0208947	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for constant fatigue.

2. Entitlement to service connection for chronic sleep loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1990 to December 
1992.
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO).


REMAND

In a letter received into the record on July 24, 2002, the 
veteran canceled his hearing before a Member of the Board 
scheduled for August 23, 2002.  At that time, he requested a 
videoconference hearing at the Lebanon, Pennsylvania Medical 
Center.  To date, no hearing has been scheduled.

The Board regrets any delay this Remand may cause, but in the 
interest of due process and fairness, this matter is remanded 
to the RO to comply with the directives noted below.  

Pursuant to the veteran's request, the RO 
should schedule a videoconference hearing 
at the VA Medical Center in Lebanon, 
Pennsylvania.  Once scheduled, the RO 
should inform the veteran accordingly of 
the date, time, and exact location.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



